Citation Nr: 0419265	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  94-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection 
residuals of a shell fragment wound of the chin and right 
hand.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the right leg.  

3.  Entitlement to service connection for intervertebral disc 
syndrome.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds to both flanks, currently evaluated as 20 
percent disabling.  

6.  Entitlement to an increased rating for a neurogenic 
bladder dysfunction with mild urinary retention, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1976.  He is the recipient of a Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 and subsequent rating 
decisions of the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Board observes that an increased rating for neurogenic 
bladder dysfunction with mild urinary retention was denied in 
a November 1994 rating decision.  The disability rating was 
confirmed and continued at 10 percent.  The case was 
previously before the Board, but was remanded for additional 
development in June 1996.  In a September 2002 rating 
decision, the disability rating for neurogenic bladder 
dysfunction with mild urinary retention was increased from a 
10 to a 20 percent rating from February 1994.  Where the 
veteran has filed a notice of disagreement as to an RO 
decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

In November 2002, the Board denied entitlement to service 
connection for disabilities claimed to be the result of 
exposure to herbicides, including impaired vision, impaired 
hearing, skin disease other than dermatitis, respiratory 
problems, acute abdominal pain, weakness and pain in the 
lower extremities, depression, sleep disorder, and numbness 
of the fingers and toes.  

Also, in November 2002, the Board undertook additional 
development regarding the issue of entitlement to an 
increased rating for neurogenic bladder dysfunction with mild 
urinary retention, pursuant to 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, in June 2003, the case was remanded to the RO for 
additional development.  In its current status, the issue of 
entitlement to neurogenic bladder dysfunction with mild 
urinary retention returns to the Board following completion 
of development made pursuant to its June 2003 remand.  

Entitlement to service connection for post-traumatic stress 
neurosis was denied in an October 1985 rating decision.  In 
the notice provided to the veteran in the following month, he 
was advised that the record did not indicate that he his 
current nervous condition was caused by Agent Orange.  In 
addition, he was advised that the evidence did not establish 
that he had a psychosis within one year after the veteran's 
separation from military service.  For these reasons, he was 
notified that service connection had been denied.  The 
veteran was never notified of the denial of service 
connection for PTSD.  See Ephraim v. Brown, 82 F.3d 399 
(Fed.Cir. 1996).  Consequently, the Board will conduct a de 
novo review of that claim.  

By a rating decision, dated in June 1995, the RO found that 
no new and material evidence had been received to reopen the 
claim of entitlement to service connection for shrapnel 
wounds of the right hand and chin.  Service connection was 
also denied for a shrapnel wound of the right leg and for 
various disabilities claimed to be related to Agent Orange 
exposure.  The veteran was notified of that determination in 
June 1995.  The veteran expressed his disagreement to the 
denial of service connection for residuals of shell fragment 
wounds in June 1995.  A statement of the case was issued with 
respect to these issues in June 2003.  The veteran perfected 
his appeals by the submission of his VA Form 9 in July 2003.  

Service connection was denied for a shrapnel wound of the 
right leg in a June 1995 rating decision of which the veteran 
was notified in a letter dated later that month.  The veteran 
expressed disagreement to that decision in July 1995.  A 
statement of the case was issued in June 2003, and the 
veteran perfected his appeal with respect to that issue in 
July 2003.  

The issues of entitlement to service connection for a shell 
fragment wound of the right hand, for intervertebral disc 
syndrome and for PTSD, as well as for an increased rating for 
residuals of a shell fragment wound of the both flanks are 
the topics of the remand that follows.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In an April 1981 rating decision, the agency of original 
jurisdiction denied entitlement to service connection for 
shell fragment wounds involving the right hand and the chin; 
the veteran was notified of that determination by 
correspondence dated later that month, and a timely appeal 
was not initiated by the veteran.  

3.  The evidence received into the record since the April 
1981 rating decision includes a November 1999 VA medical 
opinion stating that the veteran had scars on the right hand 
and the chin related to shell fragment wounds in the 
military; this evidence is so significant that it must be 
viewed in the context of all the evidence in order to fairly 
decide the claim.  

4.  The positive and negative evidence with respect to the 
merits of the claim of entitlement to service connection for 
a shell fragment wound of the chin is in relative equipoise.  

5.  The positive and negative evidence with respect to the 
claim of entitlement to service connection for a shell 
fragment wound of the right leg is in relative equipoise.  

6.  The veteran's neurogenic bladder dysfunction is 
productive of daytime voiding at 45-minute intervals and a 
night-time voiding frequency of 3 or 4 times a night; there 
is no evidence of recurrent infection, the need for long-term 
drug therapy, or management by frequent catheterization.  


CONCLUSIONS OF LAW

1.  The April 1981 rating decision that denied entitlement to 
service connection for a residuals of shrapnel wounds of the 
right hand and chin was final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
shrapnel wounds of the right hand and chin.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  A shell fragment wound of the chin was incurred in active 
wartime service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

4.  A shell fragment wound of the right leg was incurred in 
active wartime service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

5.  The criteria for an evaluation in excess of 40 percent 
for have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 
115b, Codes 7512, 7518, 7542 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was previously denied for shrapnel wounds 
of the right hand and chin in an April 1981 rating decision.  
The evidence available at that time included the veteran's 
service medical records that did not contain any reference to 
shell fragment wounds of the right hand or chin.  

The report of the December 1976 VA examination report shows 
that the veteran presented a history of shrapnel imbedded in 
the face requiring minimal plastic surgery.  The physical 
examination showed that the veteran was status post gunshot 
wound of the face.  Nothing referable to the right hand was 
indicated.  

An October 1977 VA hospitalization report shows that the 
veteran sustained a fracture of the 4th metacarpal of his 
right hand ten days prior to his hospital admission.  During 
the hospital course, the veteran underwent surgery, 
characterized by open reduction and internal fixation, 
fractured 4th metacarpal.  Photographs taken in conjunction 
with the December 1978 VA examination request show that the 
veteran was found to have scars on the chin and right hand.  
A December 1979 report of VA outpatient treatment shows that 
the veteran had a keloid scar on dorsum of the right hand.  
Furthermore, a June 1980 VA medical consultation report shows 
that the veteran provided the medical history of a deep burns 
in the right hand by shrapnel in Vietnam.  

Service connection was denied by the rating action of April 
1981 due to the absence of evidence in-service of the alleged 
shrapnel wounds.  The veteran was notified of the denial of 
service connection by a letter dated later that month.  The 
veteran did not initiate an appeal from the April 1981 rating 
decision, and as a consequence, that decision became final.  
The veteran attempted to reopen his claim for service 
connection for residuals of a shell fragment wound of the 
chin and right hand in October 2000.  



Law and Regulations

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since April 1981.  

The evidence received into the record since the April 1981 
denial of service connection includes the report of the 
November 1999 VA examination that contains a medical opinion 
that the veteran had a fracture of the right hand secondary 
to shrapnel wound with status post internal fixation.  In 
addition, the veteran was diagnosed with a shell fragment 
wound of the chin.  This evidence is new inasmuch as it was 
not previously of record.  In addition, it is material as it 
addresses an essential element of what formed the basis of 
the previous denial.  That is, the absence of evidence 
linking chin and hand scars to the veteran's military 
service.  This new and so significant that it must be viewed 
in the context of all the evidence in order to fairly decide 
the claims.  Accordingly, the claim for service connection 
for residuals of a shell fragment wounds of the right hand 
and chin are reopened. 



New and Material Evidence-VCAA

The Veterans Claim Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the claimant's claim to reopen was received in 
October 2000, those regulatory provisions do not apply.  The 
Board finds no prejudice to the claimant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of shrapnel 
wounds of the right hand and chin.  

Service Connection-residuals of a shrapnel wound of the 
chin.  

The veteran is advised that when new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  In the instant case, the Board observes that in 
light of the favorable determination, the veteran is not 
prejudiced by a disposition of the merits of the veteran's 
claim for service connection for residuals of shrapnel wounds 
of the chin. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Although there is no official record of injury to the chin in 
service, the veteran's allegations are not inconsistent with 
the conditions of combat.  38 U.S.C.A.§ 1154.  He apparently 
sustained shrapnel injuries during his military service.  The 
principle injury remains in the lower back.  However, he 
alleges that he also sustained multiple shrapnel wounds 
including a wound to the chin.  The veteran is competent to 
provide statements relative to what he has experienced, 
although any statements relative to medical diagnosis or 
causation are not probative.  See Espiritu v. Derwinski, 2 
Vet App 492 (1992).  

It is significant to note that with regard to the chin there 
is no evidence of postservice injury, as in the case of the 
right hand.  Rather, in this case, the positive (scar on chin 
and veteran's assertion of its origin) and negative evidence 
(absence of evidence of chin injury in service medical 
record) is in relative equipoise.  The Board is mindful of 
the doctrine of benefit of the doubt.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
In this case, the Board finds that the evidence is in 
relative equipoise.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for residuals of a shell fragment wound 
of the chin is granted.  

Service Connection-residuals of a shrapnel injury of the 
right leg

The Board observes that service connection was previously 
denied for a scar on the right knee in an October 1985 rating 
decision.  The veteran was notified of the denial of benefits 
in a letter dated in November 1985.  The veteran's current 
claim pertains to residuals of a shrapnel wound of the right 
leg.  The Board observes that a newly asserted or diagnosed 
disorder, even if medically related to a previously diagnosed 
disorder, is not the same claim for jurisdictional purposes 
when it has not been previously considered.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  While it is arguable 
that the claim for service connection for a right knee scar 
is inextricably intertwined with the claim for service 
connection for a right leg scar, the Board has construed the 
issue on appeal to be that set forth above.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records are entirely without 
reference to injury to the right leg.  Photographs included 
with the report of the December 1978 VA examination show that 
he veteran had a scar on the right lower extremity, just 
adjacent to the knee.  The report of the January 1987 VA 
examination shows that the veteran was found to have multiple 
shell fragment wound scars on each lower extremity.  

Although there is no official record of injury to the chin in 
service, the veteran's allegations are not inconsistent with 
the conditions of combat.  38 U.S.C.A.§ 1154.  He apparently 
sustained shrapnel injuries during his military service.  
However, he alleges that he also sustained multiple shrapnel 
wounds including a wound to the right leg.  The veteran is 
competent to provide statements relative to what he has 
experienced, although any statements relative to medical 
diagnosis or causation are not probative.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is in 
relative equipoise that the veteran currently has a shell 
fragment wound scar of the right leg.  Therefore, the benefit 
of the doubt doctrine is for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for residuals of a shell 
fragment wound of the right leg is granted.

Increased rating for a neurogenic bladder dysfunction with 
mild urinary retention, currently evaluated as 20 percent 
disabling

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for non-neurogenic bladder 
dysfunction in a March 1977 rating decision.  An evaluation 
of 30 percent was assigned under diagnostic codes 7599-7518.  
An April 1981 rating decision reflects that the disability 
rating for neurogenic bladder was reduced to a 10 percent 
rating from April 1979.  By a subsequent rating decision, in 
September 2002, the disability rating was increased from a 10 
percent to a 20 percent rating under 38 C.F.R. § 4.115b, Code 
7512, effective February 1994.  The Board observes that this 
date also coincides with the effective date of the most 
recent version of the law pertaining to genitourinary 
disorders.  

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  Non-neurogenic bladder 
dysfunction has been rated analogously to cystitis 
(Diagnostic Code 7512) or urethral stricture (Diagnostic Code 
7518).  Both of these conditions are rated as voiding 
dysfunction.  The Board also observes that Diagnostic Code 
7542 requires that neurogenic bladder is to be rated under 
voiding dysfunction.  

A 20 percent rating is provided for voiding dysfunction 
requiring the wearing of absorbent materials that must be 
changed less than 2 times a day.  A 40 percent rating is 
provided for voiding dysfunction, requiring the wearing of 
absorbent materials that must be changes 2 to 4 times a day.  
38 C.F.R.§ 4.115a.  The veteran has claimed that he has to 
change his clothes three times each day and absorbent 
materials (depends).  

The record reflects that the veteran's principal complaints 
involve urinary frequency and urinary retention.  A 20 
percent rating is provided for urinary frequency with daytime 
voiding interval between one and two hours or awakening to 
void three or four times a night.  The next higher evaluation 
of 40 percent is provided for urinary frequency with daytime 
voiding interval of less than one hour, or awakening to void 
five or more times a night.  38 C.F.R.§ 4.115a.  A 30 percent 
evaluation provided for obstructive voiding with urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R.§ 4.115a.  

The veteran underwent VA examination in November 1999.  At 
that time, he reported that he had urinary frequency at 
night-i.e., at midnight, 3 pm, 5 am and 5:30 am.  There was 
no evidence of urinary incontinence, recurrent urinary tract 
infections or the need for catheterization.  

When examined by VA in February 2003, the veteran reported 
that he observed an increase in his voiding dysfunction and 
urinary frequency.  The veteran stated that he has an 
interval of about 45 minutes to an hour between voiding. He 
also has nighttime voiding frequency, as he awakens to void 
about 3 to 4 times a night.  The examiner noted that there 
was no specific long-term drug therapy for the bladder 
dysfunction with urinary retention, and intermittent 
intensive management such as catheterization is not required.  
In addition, the examiner noted that the disability was not 
manifested by recurrent infections.  

The Board observes that the disability picture of the 
veteran's service-connected neurogenic bladder dysfunction 
more nearly approximates the next higher evaluation of 40 
percent.  38 C.F.R. § 4.7.  The clinical record shows that 
the veteran's voiding intervals are as frequent as 45 minutes 
apart and that he awakens to void as many as four times a 
night.  Although, he does not meet the 30 percent requirement 
given that he does not experience obstructive voiding with 
urinary retention requiring cathetization, the Board notes 
the veteran's October 2003 statement in which he claims to 
use the bathroom every hour on the hour and that he changes 
his clothes 3 times a day, sometimes wearing Depends and 
sometimes wetting himself.  In view of the evidene indicating 
that he voids approximately every 45 minutes, the Board finds 
that the preponderance of the evidence is in favor of 40 
percent for a neurogenic bladder dysfunction.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalizations and has not shown that he is 
required to have routine therapy or outpatient treatment that 
would result in a disruption of his daily routine to an 
inordinate degree.  Moreover, although some degree of 
impairment of industrial activities can be anticipated due to 
urinary frequency, the record does not show that the service-
connected disability is productive of marked impairment of 
industrial activities.  The veteran is advised that a 40 
percent evaluation is indicative of the degree of industrial 
impairment currently demonstrated by his neurogenic bladder 
dysfunction with mild urinary retention.  Consequently, there 
is no basis for consideration of a higher rating on 
extraschedular grounds.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right hand 
disability.  To this extent, the appeal is allowed.  

New and evidence has been received to reopen and grant the 
claim of entitlement to service connection for residuals of a 
shell fragment wound of the chin.  

Service connection for a shell fragment wound of the right 
leg is granted.  

A 40 rating for neurogenic bladder is allowed, subject to 
controlling regulations applicable to the payment of monetary 
awards.  




REMAND

With respect to the remaining issues, the Board finds that 
additional development is necessary prior to the completion 
of appellate review.  In an August 1977 rating decision, 
entitlement to service connection was established for low 
back pain due to a gunshot wound of both flanks, based on a 
determination that the veteran's complaints of back pain were 
residuals of the gunshot wound, "rather than a pathological 
back condition in itself."  The veteran was provided a 
disability evaluation of 10 percent for scars, both flanks, 
residual gunshot wound with low back pain alleged, under the 
provisions of Diagnostic Code 7805.  However, rating 
decisions, dated from April 1981 show that the veteran was 
rated under Diagnostic Codes 5319 and 5295, pertaining to 
injury to Muscle Group XIX and lumbosacral strain.  The 
veteran was afforded a 20 percent rating for this combination 
of conditions in the April 1981 rating decision.  

In a May 1988 rating decision, the disability rating for the 
veteran's gunshot wound residuals were thought to be 
productive of injury to Muscle Group XVIII.  An evaluation of 
20 percent was confirmed and continued.  Subsequently, in a 
November 1994 rating decision, the gunshot wound residuals 
were noted to encompass injury to Muscle Group XX, among 
other residuals.  

The Board also observes that the RO denied entitlement to 
service connection for a back condition in March 1998.  At 
that time, the RO stated that medical reports showed that the 
veteran had a low backache as a result of a herniated disk at 
L4-5 and a bulging disk at L5-S1.  In a March 1998 letter, 
the veteran was advised that service connection had been 
denied for a back condition.  In April 1998, the veteran 
expressed disagreement with the March 1998 determination.  

The Board observes that the veteran's claim for an increased 
rating and his claim for service connection for 
intervertebral disc syndrome are inextricably intertwined.  A 
VA examination should be afforded in order to determine the 
current nature and extent of low back disability.  The 
examiner should attempt to identify the muscle group or 
groups involved in service-connected shell fragment wound 
injury.  In addition, the RO obtain a nexus opinion as to 
whether the veteran currently has a herniated nucleus 
pulposis that was caused or worsened by the service-connected 
shell fragment wound residuals of the both flanks.   

The veteran submitted a DD Form 215, in November 1996 showing 
that he was the recipient of a Purple Heart.  His clinical 
records reflect psychiatric diagnoses including bipolar 
disorder and schizophrenia.  "Symptoms" of PTSD were noted 
on the report of VA outpatient treatment, dated in October 
2002.  A VA PTSD examination would be helpful to either 
establish or rule out a current diagnosis of PTSD associated 
with his military service.  

In the instant case, the veteran has indicated that he 
applied for Social Security Administration (SSA) benefits.  
However, the record does not show that the veteran's SSA 
records were obtained.  These records may contain evidence 
relevant to the veteran's claims.  When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the BVA 
must seek to obtain those records.  Murincsak v. Derwinski 2 
Vet. App 363, 373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 
74 (1996), the Court referred to obtaining these records in 
terms of the Department's "obligation to review a thorough 
and complete record", under which VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for SSA disability benefits as well as the 
medical records relied upon concerning 
that claim.  It would be helpful if a copy 
of any favorable determination could be 
obtained as well.  All information 
obtained should be associated with the 
veteran's claims folder.  

2.  The veteran should be afforded a VA 
spine examination in order to determine 
the current nature an etiology of any 
existing spine disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available for use in studying the 
case.  The examiner is requested to 
identify the muscle groups affected by 
the service-connected shell fragment 
wounds residuals and assess the level of 
residual muscle injury.  In addition, the 
examiner is requested to provide an 
opinion as to whether the veteran has 
intervertebral disc syndrome that was 
caused or worsened by the shell fragment 
wound residuals of the flanks.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
currently diagnosed intervertebral disc 
syndrome had its onset during service or 
is in any other way causally related to 
service?  

3.  The veteran should be provided a VA 
PTSD examination in order to either 
establish or rule out the presence of 
PTSD.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  The examiner is 
requested to provide a complete 
psychiatric diagnosis that either 
establishes or rules out the presence of 
PTSD associated with the veteran's 
military service.  If such a diagnosis is 
reached, the examiner is requested to 
state the clinical basis of that opinion 
and to identify the inservice stressor to 
which the diagnosis of PTSD is 
associated.    

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



